Citation Nr: 0316313	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-24 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for lumbar disc disease with spinal 
stenosis.  

2.  Entitlement to a temporary total rating for convalescence 
following surgery performed on June 18, 2000 under the 
provisions of 38 C.F.R. § 4.30, for a ruptured disk, L4-5, on 
the right.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1986 to April 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 decision by 
the RO which denied an increased rating for the low back 
disability and a temporary total rating for convalescence 
under 38 C.F.R. § 4.30.  A personal hearing at the RO was 
held in April 2001.  

In June 2002, the Board denied the claims, and the veteran 
appealed to The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In December 2002, the 
Court granted a joint motion to vacate and remand the June 
2002 Board decision in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In an April 2002 letter, the veteran's representative appears 
to have raised the issue of a total rating for compensation 
purposes based on individual unemployability.  This issue is 
not in appellate status and is referred to the RO for 
appropriate action.  


REMAND

As a result of the order of the Court, the Board has been 
directed to remand the appeal in order to assist the veteran 
in the development of his claim consistent with VCAA and the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In reviewing the evidentiary record, it appears that the 
veteran was evaluated by the state for vocational 
rehabilitation training.  (See April 2002 Counseling 
Psychologist letter)  However, there are no vocational 
rehabilitation training records in the claims file.  This 
information is pertinent to the increased rating claim.  
Therefore, an attempt should be made to obtain all vocational 
rehabilitation evaluation records.  

Additionally, the Board notes that during the pendency of 
this appeal the rating criteria for the musculoskeletal 
system (Diagnostic Code 5293) were revised, effective 
September 23, 2002.  The Court has indicated that when a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  When 
readjudicating the increased rating claim for the low back 
disability, the RO must consider both the old and the revised 
rating criteria.  

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.  Accordingly, the case is REMANDED to the RO for 
the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are complied 
with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his low 
back disability since May 1999.  Of 
particular interest are all treatment 
records since his back injury in January 
2000, his back surgery in June 2000, and 
all records from VAMC Charleston from 
June 2000 to the present.  After securing 
the necessary release, the RO should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

3.  The RO should take appropriate steps 
to obtain the veteran's vocational 
rehabilitation records from the South 
Carolina Vocational Rehabilitation 
Comprehensive Evaluation Center and 
associate them with the claims file.  

4.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current severity of his 
service-connected low back disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiners for review, and they should 
indicate for the record that the file was 
reviewed.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

The orthopedic examiner should provide 
answers to the following:  

I.  What is the degree of range of 
motion of the lumbar spine, and what 
is considered normal range of motion 
in degrees?  

II.  Does the lumbar spine exhibit 
weakened movement, excess 
fatigability, or incoordination?  If 
so, these determinations should, if 
feasible, be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  

III.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over 
a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

The neurosurgeon should determine:  

I.  Whether the veteran has any 
neurological manifestations 
referable to the service-connected 
low back disability; and, if so, all 
such manifestations should be 
described in detail.  

II.  Whether he has persistent 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; absent 
ankle jerk; or other neurological 
findings appropriate to the site of 
any diseased disc.  

III.  If attacks of intervertebral 
disc syndrome are present, the 
examiner should note whether the 
attacks are recurrent, whether there 
is intermittent relief or whether 
there is little intermittent relief.  
The examiner should comment whether 
the veteran suffers incapacitating 
episodes having a total duration of 
at least four weeks but less than 
six weeks during the past 12 months; 
or, incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.  (An 
incapacitating episode is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.)  

Each question must be fully answered.  If 
it is not feasible to answer any question 
posed, the reasons therefore should be 
indicated.  

5.  The veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  The RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the VCAA and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the old and revised rating criteria for 
the musculoskeletal system, the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC, and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


